Citation Nr: 0505114	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-09 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).   
 
2.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1943 to July 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied service connection for COPD and denied an 
increase in a 50 percent rating for PTSD.  

In January 2005, the veteran testified at a Board 
videoconference hearing before the undersigned acting 
veterans law judge.  A transcript of the hearing is 
associated with the claims folder.

In January 2005, the Board granted the veteran's motion to 
have his appeal advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2004). 

The present decision addresses the issue of entitlement to 
service connection for COPD.  The issue of entitlement to an 
increase in a 50 percent rating for PTSD is the subject of 
the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's current COPD began many years after service and 
was not caused by any incident of service.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1943 to July 
1946.  His service medical records do not specifically refer 
to complaints of or treatment for any lung disorders, 
including COPD.  A January 1946 treatment entry noted that 
the veteran was seen after running a low-grade temperature 
for four to five weeks.  It was noted that he had a cough 
that was productive of muco-purulent sputum.  The examiner 
reported that examination of the veteran's chest was negative 
and that an X-ray showed a slight increase in "b.v." 
markings to both subapical regions, but was otherwise normal.  
A February 1946 entry noted that the veteran had symptoms 
including a chronic cough for the past several months.  It 
was noted that he was seen a month earlier with similar 
complaints.  As to his lungs, it was reported that he had a 
few scattered musical rales.  The diagnosis was tonsillitis, 
acute.  The July 1946 separation examination included 
notations that the veteran's respiratory system, bronchi, 
lungs, pleura, etc., were normal and that a chest X-ray was 
negative.  

A statement received from a Marine Hospital in November 1947 
did not refer to any lung disorders, including COPD.  

VA treatment records dated from July 1991 to October 2001, 
including examination reports, show treatment for multiple 
disorders including variously diagnosed lung disorders, 
including COPD.  A September 1996 treatment entry noted that 
the veteran had probable bronchitis.  A later September 1996 
entry related an assessment of bronchitis/pleurisy.  An 
August 1997 entry noted an assessment, as to a pulmonary 
evaluation, of symptoms compatible with bronchitis.  A 
September 1997 entry noted that the veteran had a past 
medical history that was remarkable for asthma.  The 
impression referred to other disorders.  Another September 
1997 entry noted an assessment, as to a pulmonary evaluation, 
of COPD.  An October 1998 entry noted an appraisal which 
included right-sided pneumonia and pleural effusion.  A 
September 1999 entry indicated an assessment of acute 
bronchitis in a patient with COPD.  

An August 2000 VA psychiatric examination report noted that 
the veteran had a medical history which included COPD.  
Subsequent treatment entries including entries in September 
2000, January 2001, and June 2001 referred to a history of 
COPD.  

In his December 2001 notice of disagreement, the veteran 
reported that he was exposed to DDT and other chemical 
defoliants during service.  He stated that the veterans who 
could attest to any such exposure were either deceased or 
their whereabouts were unknown.  

VA treatment records dated from November 2001 to June 2003 
show treatment for disorders including COPD.  

At the January 2005 Board hearing, the veteran testified that 
he was a combat corpsman during service and that they took 
care of each other.  He stated that he was never really 
treated for COPD during service.  The veteran reported that 
he was first diagnosed with COPD maybe in the early 1990s.  
He indicated that he smoked for about fifteen years and that 
he quit by the time he was thirty-one years old.  The 
veteran's wife also testified in support of his claim.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records for the veteran's December 1943 
to July 1946 active duty show no specific complaints, 
findings, or diagnoses of any lung disorders, including COPD.  
The veteran was treated for complaints of a cough during 
service and for tonsillitis.  Evaluations of the veteran 
during that time make no reference to any lung disorders, 
including COPD.  This fact provides negative evidence against 
the claim.  

The first post-service actual clinical evidence of any 
diagnosed lung disorder is decades after the veteran's period 
of service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

VA treatment entries dated in September 1996, August 1997, 
and September 1997 referred to disorders such as bronchitis, 
bronchitis/pleurisy, and asthma.  Another September 1997 
treatment entry first indicated a diagnosis of COPD.  
Subsequent treatment entries showed treatment for COPD as 
well as other lung problems.  Such records do not suggest 
that the veteran's current COPD is related to his period of 
active duty.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current COPD began decades after service, 
without relationship to any incident of service.  

The veteran has alleged that his current COPD had its onset 
during service.  He has also mentioned that he may have been 
exposed to DDT and other defoliants during service which may 
have contributed to his current disorder.  However, the 
veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Additionally, the presumptive 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), do not apply in this case as the veteran did not 
serve in the Vietnam era.  

The weight of the competent evidence demonstrates that the 
veteran's current COPD began many years after his active duty 
and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 2001 letter, a 
February 2003 statement of the case, an August 2003 
supplemental statement of the case, a November 2003 letter, 
and at the Board hearing in January 2005, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for COPD.  The discussions in the rating 
decision, the statement of the case, the supplemental 
statement of the case, and at the hearing held in January 
2005 have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claim 
because there is no evidence of pertinent disability in 
service or for several decades following service.  Thus, 
while there is a current diagnosis of COPD, there is no true 
indication that the disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any symptoms of a chronic respiratory 
disability in service (exclusive of tonsillitis), the 
negative examination performed at separation, and that the 
lack of diagnosis of the claimed disability until many years 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).



ORDER

Entitlement to service connection for COPD is denied.  


REMAND

The other issue on appeal is entitlement to an increase in a 
50 percent rating for the veteran's service-connected PTSD.  

The veteran was last afforded a VA psychiatric examination in 
October 2001.  The diagnosis was PTSD, chronic, severe.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

Subsequent records indicate he has received treatment for 
PTSD on multiple occasions.  Additionally, at the January 
2005 Board hearing, the veteran indicated that his PTSD 
symptoms might have worsened.  

Further, the veteran also testified at such hearing that he 
had received recent VA treatment for his service-connected 
PTSD, including as recently as August 2004.  The Board notes 
that treatment records subsequent to June 2003 are not of 
record.  As any recent VA treatment records may be relevant 
to the veteran's claim, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, and the time that has elapsed since the 
last VA examination, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
recent treatment records and providing him with a current VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following:  


1.  The RO should obtain complete copies 
of the veteran's treatment records from 
the Bay Pines VA Medical Center (VAMC) and 
Pittsburgh VAMC since January 2003.  Those 
records should be associated with the 
claims folder.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the August 2003 
Supplemental Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	M. A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


